DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Specification
The substitute and/or amended specification filed 1/18/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the amended specification introduces new matter into the disclosure.  In particular, the recitation in [0020] of the language “computer implemented.” 

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding Claim 1, the method as claimed is regarded as not being enabled because the method appears to be a computer programming case.  For example, as per MPEP 2164.06(c) II, the specifications must be adequate to teach how to practice the claimed method.  If the claimed method requires a particular apparatus i.e. a computer then the application must provide sufficient disclosure of that apparatus.  The record as a whole does not teach such a structure.

Claims 1, 2 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the claim appears to claim a defrost control method that is implemented by a computer.  The amendment to the disclosure has been cited as containing new matter and therefore does not support a computer implemented method.  Subsequently, the disclosure fails to disclose the computer.  Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  See MPEP 2161.01I

Regarding Claim 1, the recitation of “...wherein TMn is indicative of a running time of the heat pump when an outdoor temperature is greater than or equal to the outdoor temperature preset value taken for a frost layer to accumulate on the condenser and TNn is indicative of the running time of the heat pump when an outdoor temperature is less than the outdoor temperature preset value taken for a frost layer to accumulate on the condenser,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.
Additionally, in 0023 of the disclosure Applicant discloses that T1 represents the running time of the heat pump when the outdoor temperature is greater than or equal to the outdoor temperature preset value and NOT Tmn.
Also, in 0023 of the disclosure Applicant discloses that T2 represents the running time of the heat pump when the outdoor temperature is less than the outdoor temperature NOT TNn.  Thus, the amended claim language is not found in the original disclosure and constitutes new matter. 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...wherein TMn is indicative of a running time of the heat pump when an outdoor temperature is greater than or equal to the outdoor temperature preset value taken for a frost layer to accumulate on the condenser and TNn is indicative of the running time of the heat pump when an outdoor temperature is less than the outdoor temperature preset value taken for a frost layer to accumulate on the condenser,” renders the claim unclear because the claim does not find written description support and/or antecedent basis with the specification.  Thus, one skilled in the art would not necessarily ascertain the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Regarding Claim 1, the recitation of “...the method comprising: in S100, initializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when the heat pump system runs, wherein the preset defrosting interval indicatrix X=T1/TMn +T2/TNa, T1 represents a running time of the heat pump system when an outdoor temperature is greater than or equal to an outdoor temperature preset value, T2 represents a running time of the heat pump system when the outdoor temperature is less than the outdoor temperature preset value, and n represents the number of executed defrosting cycles;
in S200, executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value, and terminating the defrosting cycle after a defrosting cycle exit condition is met;
in S300, obtaining an actual time spent on the defrosting cycle;
in S400, comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter and the second default parameter when the actual defrosting time deviates from the expected defrosting time; and in S500, repeating steps S200 to S400,” renders the claim indefinite.
For example, the claim recites a computer process and does not recite or disclose the structure for performing the process.
Secondly, the claim recites several timing function but does not recite or disclose the structure that measures the timing functions or structure where a default time can be input.
Thirdly, the claim recites an outdoor temperature parameter but does not recite or disclose the structure that measures the recite outdoor temperature.
Further, without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.

All claims not specifically addressed above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) in view of Anderson (US2014/0352335).


Regarding Claim 1, as best understood in light of the 112 rejections above, Stamp teaches a defrosting control method for a heat pump system [col 1, lines 14-21], comprising:  initializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when a heat pump system runs [col 8, lines 44-63; fig 2; where a first parameter can be 100 minutes at 2 F and a second parameter can be 30 minutes at 20 F]; 
wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TN [col 2, lines 49-51; Claim 1; where one skilled in the art would recognize a condition where when the first default parameter is equal to the running time of the compressor the indicatrix equals 1 and a defrost operation is subsequently initiated]; 
executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value [col 2, lines 49-51; Claim 1; where one skilled in the art would recognize a condition where when the first default parameter is equal to the running time of the compressor the indicatrix equals 1 and a defrost operation is subsequently initiated] and terminating the defrosting cycle after a defrosting cycle exit condition is met [fig 6; where initiation and termination of a defrost cycle is depicted]; 
repeating the steps [col 2, lines 49-51; Claim 1; fig 6].
Stamp does not explicitly teach obtaining an actual time spent on the defrosting cycle; comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter and the second default parameter when the actual defrosting time deviates from the expected defrosting time.   
However, Anderson teaches an adaptive defrost method and apparatus [0003] that obtains an actual time spent on the defrosting cycle [0012; 0027];  comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting a first default parameter when the actual defrosting time deviates from the expected 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to obtain an actual time spent on the defrosting cycle;  comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter when the actual defrosting time deviates from the expected defrosting time in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. allows efficiency of a defrost circuit of a refrigeration device.  Regarding adjusting the second default parameter when the actual defrosting time deviates from the expected defrosting time, a person skilled in the art at the time of the invention would recognize that duplication of a device method step involve only routine skill in the art.  
For clarity, the recitation of “...wherein TMn is indicative of a running time of the heat pump when an outdoor temperature is greater than or equal to the outdoor temperature preset value taken for a frost layer to accumulate on the condenser and TNn is indicative of the running time of the heat pump when an outdoor temperature is less than the outdoor temperature preset value taken for a frost layer to accumulate on the condenser,” has not been given patentable weight in light of the 112 rejections above.

Regarding Claim 2, as best understood, Stamp, as modified, teaches wherein the outdoor temperature preset value is -5°C to -10°C [col 6, lines 18-23]; and/or the first default time interval is 20 minutes to 40 minutes; and/or the second default delay interval is 40 minutes to 80 minutes [fig 2; where a first default parameter can be 30 at 20 degrees and a second default parameter can be 80 between temperatures of 2 degrees and 10 degrees].
For clarity, the claim has not been given patentable weight because the claim is not a positively recited method step.  The claim explains a range of outdoor preset values and/or delay time intervals but does not require the preset value or time intervals be utilized.  Thus the limitation is not a positive limitation...it merely indicates how the claimed invention might be used.

Regarding Claim 8, Stamp, as modified, teaches the invention of Claim 1 above and Stamp teaches where the preset constant value is 100% [As modified above, see the rejection of Claim 1 for detailed discussion].

Regarding Claim 9, Stamp, as modified, teaches the invention of Claim 8 above and Stamp teaches where the defrosting cycle exit condition is that a condenser temperature is greater than 12°C to 16°C, or the actual defrosting time is greater than 6 min to 10 min [col 10, lines 37-64; fig 3 at S130; where the limitation appears to be claimed in the alternative].

Regarding Claim 10, Stamp, as modified, teaches the invention of Claim 8 above but does not explicitly teach where the expected defrosting time is 3 min to 4 min.  However, Stamp teaches where the expected defrosting time is 10 minutes in order to achieve full defrosting of the heat exchanger. Thus, the expected defrosting time is 
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the expected defrosting time is 3 min to 4 min in order to achieve full defrosting of the heat exchanger.

Regarding Claim 12, Stamp, as modified, teaches the invention above and teaches a heat pump system wherein defrosting control is performed by using the defrosting control method [As modified above, see the rejection of Claim 1 above for detailed discussion].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) and Anderson (US2014/0352335) as applied to claim 1 above, and further in view of Brandt et al. (US2015/0211779).

Regarding Claim 11, Stamp, as modified, teaches the invention of claim 1 above but does not explicitly teach where the number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted.
However, Brandt teaches ah HVAC system that performs a defrost operation [0008] where a number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted [0046; where the mode was switched from heating to defrosting] where one of ordinary skill in the art could have combined the method as claimed by known 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to have where the number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. to ensure that defrosting cycle indicative of a fault condition are properly ascertained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763